              Case 1:19-cv-02420-DAB Document 15 Filed 06/06/19 Page 1 of 2



David S. Rosenthal, Esq.
Nixon Peabody LLP
53 State Street
Boston, Massachusetts 02109
(617) 345-1000
drosenthal@nixonpeabody.com

David A. Tauster, Esq.
Nixon Peabody LLP
50 Jericho Quadrangle, Suite 300
Jericho, New York 11753
(516) 832-7500
dtauster@nixonpeabody.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KSENIA SHNYRA, ALEXANDER REYNGOLD, and
KENNETH WALKER,

                                                   Plaintiffs,
                                                                           19-CV-02420 (DAB)
- against –
                                                                          NOTICE OF MOTION
STATE STREET BANK AND TRUST CO., INC.,

                                                   Defendant.


           PLEASE TAKE NOTICE that, upon the Declaration of David A. Tauster, dated June 6,

2019, together with the exhibits annexed thereto, the accompanying Memorandum of Law in

Support, dated June 6, 2019, and all prior pleadings and proceedings herein, Defendant State

Street Bank and Trust Co., Inc. will move this Court before the Honorable Deborah A. Batts, at

the United States Courthouse, 500 Pearl Street, New York, New York, for an order:

           (1) Partially dismissing Count I of the Complaint, to the extent that same asserts claims

                   for harassment, hostile work environment or wrongful termination, pursuant to

                   Federal Rule of Civil Procedure (“FRCP”) 12(b)(6);




                                                       1
4818-3428-8280.1
              Case 1:19-cv-02420-DAB Document 15 Filed 06/06/19 Page 2 of 2



           (2) partially dismissing the first Count IV of the Complaint, to the extent that same

                   asserts claims for harassment, hostile work environment or wrongful termination,

                   pursuant to FRCP 12(b)(6);

           (3) dismissing the second Count IV of the Complaint in its entirety, pursuant to FRCP

                   12(b)(6);

           (4) partially dismissing Count V of the Complaint, to the extent that same asserts claims

                   for harassment, hostile work environment or wrongful termination, pursuant to FRCP

                   12(b)(6);

           (5) partially dismissing Count VII of the Complaint, to the extent that same asserts claims

                   for harassment, hostile work environment or wrongful termination, pursuant to FRCP

                   12(b)(6);

           (6) dismissing Count IX of the Complaint in its entirety, pursuant to FRCP 12(b)(6); and

           (7) striking the allegations set forth in Paragraphs 75(f), 177(a), (b), (e), 178-187, 188-

                   190, and footnote 3 to paragraph 46, pursuant to FRCP 12(f).

           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1, any and

all papers you wish to file in response to this Motion must be served on the undersigned no later

than June 20, 2019.

Dated: June 6, 2019
       Jericho, New York
                                                           NIXON PEABODY LLP
                                                           By:     /s/ David A. Tauster
                                                                       David A. Tauster
                                                           50 Jericho Quadrangle, Suite 300
                                                           Jericho, New York 11753
                                                           (516) 832-7500
                                                           dtauster@nixonpeabody.com
                                                           Attorneys for Defendant

TO:        All counsel of record (via ECF)

                                                       2
4818-3428-8280.1
